  USDC IN/ND case 3:18-cv-00915-RLM document 59 filed 10/15/20 page 1 of 6


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 SCOTT LEE WOLF,

                          Plaintiff,

                    v.                     CAUSE NO.: 3:18-CV-915-RLM-MGG

 RON NEAL,

                          Defendant.

                              OPINION AND ORDER

      On August 12, this court granted what appeared at the time to be an

unopposed summary judgment motion filed by defendant Ron Neal against Scott

Lee Wolf, a prisoner proceeding without a lawyer. The motion appeared

unopposed because the deadline for Mr. Wolf to file his response was July 31.

Mr. Wolf he signed a motion on July 31 asking for additional time; because of

delays beyond Mr. Wolf’s control, it wasn’t docketed until August 13.. With the

benefit of the mailbox rule, the motion was considered timely and granted, see

Edwards v. United States, 266 F.3d 756, 758 (7th Cir. 2001). The court will

vacate the earlier opinion and judgment and consider the now fully briefed

motion.

      Mr. Wolf is proceeding “against Warden Ron Neal in his official capacity

for injunctive relief for the treatment of the growths on his testicles, the pain in

his elbow, and the pain and numbness in his arms and legs . . ..” Warden Neal’s

summary judgment motion argued that Mr. Wolf is “receiving the adequate

medical care that he is entitled to receive under the Constitution, justifying
  USDC IN/ND case 3:18-cv-00915-RLM document 59 filed 10/15/20 page 2 of 6


dismissal of his claim for injunctive relief.” ECF 36 at 12. The court will now rule

on the fully briefed summary judgment motion.

       Summary judgment must be granted when “there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of

law.” Federal Rule of Civil Procedure 56(a). A genuine issue of material fact exists

when “the evidence is such that a reasonable [factfinder] could [find] for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To

determine whether a genuine issue of material fact exists, the court must

construe all facts in the light most favorable to the non-moving party and draw

all reasonable inferences in that party’s favor. Heft v. Moore, 351 F.3d 278, 282

(7th Cir. 2003). A party opposing a properly supported summary judgment

motion can’t rely merely on allegations or denials in its own pleading, but rather

must “marshal and present the court with the evidence she contends will prove

her case.” Goodman v. Nat’l Sec. Agency, Inc., 621 F.3d 651, 654 (7th Cir. 2010).

“[I]nferences relying on mere speculation or conjecture will not suffice.” Trade

Fin. Partners, LLC v. AAR Corp., 573 F.3d 401, 407 (7th Cir. 2009). Summary

judgment “is the put up or shut up moment in a lawsuit . . ..” Springer v.

Durflinger, 518 F.3d 479, 484 (7th Cir. 2008).

      In support of the summary judgment motion, Warden Neal provided more

than 600 pages of medical records demonstrating Mr. Wolf received extensive

medical care from June 6, 2018, (about five months before this case was filed) to

January 8, 2020, (days before the summary judgment motion was filed). The

warden’s brief set out facts he asserts are undisputed.



                                         2
  USDC IN/ND case 3:18-cv-00915-RLM document 59 filed 10/15/20 page 3 of 6


      Much of Mr. Wolf’s response is focused on medical conditions unrelated to

this case – specifically, epilepsy, high blood pressure, degenerative thoracic

spinal problems, and a submandibular mass in his mouth which causes him

difficulty swallowing and breathing. None of those conditions are relevant to this

lawsuit which is limited to “the treatment of the growths on his testicles, the pain

in his elbow, and the pain and numbness in his arms and legs . . ..” ECF 5 at 4.

      As for treatment for the growths on his testicles, Warden Neal asserts that

“Since his September 10, 2019 visit with Dr. Marthakis, there have been no

further entries by the doctor, or nursing staff showing any further reports from

Wolf of pain in his testicles or scrotum.” ECF 36 at 4. Mr. Wolf’s response makes

no mention of his testicles. The medical records show that in addition to daily

blood sugar/insulin checks1, he was seen thirteen other times by medical staff

from September 10, 2019, to January 8, 2020.2 Therefore, the court accepts as

an undisputed fact that he is not now in need of medical treatment for his

testicles. See Federal Rule of Civil Procedure 56(e)(2).

      As for the pain in his elbow, and the pain and numbness in his arms and

legs, Warden Neal asserts “Mr. Wolf’s medical records for the past year show he

has been receiving repeated services and adequate care for his arm pain, leg

pain, and also back pain.” Mr. Wolf doesn’t dispute having received any of the

treatment described in the 600+ pages of medical records submitted with the



      1 The medical records show Mr. Wolf missed or refused nineteen of these daily

checks during this time. ECF 35-6 at 1-96.
      2The summary judgment motion was filed January 22, 2020, and the last
medical record provided is dated January 8, 2020.


                                          3
   USDC IN/ND case 3:18-cv-00915-RLM document 59 filed 10/15/20 page 4 of 6


summary judgment motion, so those treatments are undisputed facts. See

Federal Rule of Civil Procedure 56(e)(2). Rather, Mr. Wolf says those treatments

are inadequate. He says he has multiple bone spurs; a degenerative, debilitating

problem with his wrist; and degenerative post-operative changes to his arm and

elbow. Merely listing ongoing medical conditions doesn’t amount to proof that he

has received constitutionally inadequate care warranting injunctive relief.

       Mr. Wolf says he hasn’t gotten antibiotics, but he doesn’t provide any

evidence showing (nor even an argument explaining) a need for antibiotics. The

only specific, relevant, medical treatment he argues was inadequate is an Ace

bandage for his wrist because it didn’t stop the loss of muscle tone, control, and

spasms in August 2018. ECF 56 at 1. Mr. Wolf is proceeding only on a claim for

injunctive relief. Whether the Ace bandage was effective two years ago is of very

limited value in deciding whether he is receiving constitutionally adequate

medical treatment today. All of the medical records presented are relevant, but

it’s particularly noteworthy that in the three months3 preceding the summary

judgment motion, Mr. Wolf had nine visits with medical staff in addition to access

to daily blood sugar/insulin checks.4 35-6 at 1-64.

       It’s undisputed Mr. Wolf has many ongoing medical problems and that he

is dissatisfied with the care he is getting. Inmates are entitled to constitutionally




      3 The summary judgment motion was filed January 22, 2020, and the last

medical record provided is dated January 8, 2020.
       4 The medical records show Mr. Wolf missed or refused thirteen of these daily checks during this
time. ECF 35-6 at 1-64.


                                                   4
  USDC IN/ND case 3:18-cv-00915-RLM document 59 filed 10/15/20 page 5 of 6


adequate medical care under the Eighth Amendment, Estelle v. Gamble, 429

U.S. 97, 104 (1976), but

      medical professionals are not required to provide proper medical
      treatment to prisoners, but rather they must provide medical
      treatment that reflects “professional judgment, practice, or
      standards. There is not one proper way to practice medicine in a
      prison, but rather a range of acceptable courses based on prevailing
      standards in the field. The Constitution is not a medical code that
      mandates specific medical treatment.

Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008) (quotation marks, citations,

parenthesis, and brackets omitted; emphasis added). Inmates are “not entitled

to demand specific care,” Walker v. Wexford Health Sources, Inc., 940 F.3d 954,

965 (7th Cir. 2019), nor are they entitled to “the best care possible.” Forbes v.

Edgar, 112 F.3d 262, 267 (7th Cir. 1997). Mere disagreement with a medical

professional isn’t a basis for a injunctive relief. See Ciarpaglini v. Saini, 352 F.3d

328, 331 (7th Cir. 2003).

      Whether and how pain associated with medical treatment should be
      mitigated is for doctors to decide free from judicial interference,
      except in the most extreme situations. A prisoner’s dissatisfaction
      with a doctor’s prescribed course of treatment does not give rise to
      a constitutional claim unless the medical treatment is so blatantly
      inappropriate as to evidence intentional mistreatment likely to
      seriously aggravate the prisoner’s condition.

Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996) (quotation marks and citation

omitted). This is why courts “defer to medical professionals’ treatment decisions

unless there is evidence that no minimally competent professional would have

so responded under those circumstances.” Walker v. Wexford Health Sources,

Inc., 940 F.3d 954, 965 (7th Cir. 2019) (quotation marks and citation omitted).




                                          5
  USDC IN/ND case 3:18-cv-00915-RLM document 59 filed 10/15/20 page 6 of 6


“The Constitution is not a medical code that mandates specific medical

treatment.” Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008).

      Mr. Wolf hasn’t provided evidence showing his current medical treatment

for the growths on his testicles, the pain in his elbow, and the pain and

numbness in his arms and legs is constitutionally inadequate. Therefore, the

summary judgment motion will be granted and this case dismissed.

      For these reasons, the court:

      (1) VACATES the dismissal order and judgment (ECF 51 and 52);

      (2) GRANTS the summary judgment motion (ECF 35);

      (3) DIRECTS the clerk to enter judgment in favor of Warden Ron Neal and

against Scott Lee Wolf; and

      (4) DIRECTS the clerk to close this case.

      SO ORDERED on October 15, 2020

                                           s/ Robert L. Miller, Jr.
                                           JUDGE
                                           UNITED STATES DISTRICT COURT




                                       6
